Case 3:20-cr-00019-DPM Document 15 Filed 06/25/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF ARKANSAS



  UNITED STATES OF AMERICA,

                   Plaintiff,

                       vs                                  3:20-CR-00019-2-DPM
             JASON BREWER,

                  Defendant.


                                ORDER APPOINTING COUNSEL


       Based upon the completed affidavit or testimony of defendant Jason Brewer,

concerning their financial ability to employ counsel, Jason Brewer is entitled to

counsel, but cannot afford to hire a private lawyer.

       IT IS THEREFORE ORDERED that Lea Ellen Fowler is appointed to represent

Jason Brewer in all further proceedings.


       IT IS SO ORDERED this date of 6/25/2020.




                                                             /s/ Jerome T Kearney
                                                _____________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
